              Case 2:19-mj-00344-MAT Document 14-1 Filed 08/14/19 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                            NO. MJ19-0344
11
                                Plaintiff,
12                                                          [PROPOSED] ORDER
                           v.
13
       PAIGE A. THOMPSON,
14
                                Defendant.
15
16
             The Court having considered the United States’ Motion to Seal requesting that the
17
     United States’ Supplemental Memorandum in Support of Motion for Detention in this
18
     case be sealed,
19
             It is hereby ORDERED that the United States’ Supplemental Memorandum in
20
     Support of Motion for Detention be and remain sealed until further order of this Court.
21
             DATED: this ______ day of August, 2019.
22
23                                                        _________________________
24                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
25 Presented by:
26
   /s/Andrew C. Friedman
27 ANDREW C. FRIEDMAN
28 Assistant United States Attorney

      MOTION TO SEAL - 1                                                  UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      United States v. Paige A. Thompson, No. MJ19-0344
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
